COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              DBP HOLDING CORPORATION AND
               HARTFORD CASUALTY INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1952-14-2                                         PER CURIAM
                                                                                 MARCH 10, 2015
              MARGARETE KONUPKA MOORE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (S. Vernon Priddy III; Mary Louise Kramer; Two Rivers Law
                               Group, P.C., on briefs), for appellants.

                               (Brody Reid; Casey M. Ariail; Reid Goodwin, PLC, on brief), for
                               appellee.


                     DBP Holding Corporation and Hartford Casualty Insurance Company appeal a decision

              of the Workers’ Compensation Commission finding that Moore “did not refuse an offer of

              selective employment in January 2013, [and] reasonably marketed her residual capacity after

              being restricted to light duty” and that it was harmless error for an expert witness to express an

              opinion regarding Moore’s reasonable marketing efforts. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Moore v. DBP Holding Corp., VWC

              File No. VA00000445403 (Sept. 26, 2014). We dispense with oral argument and summarily

              affirm because the facts and legal contentions are adequately presented in the materials before

              the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.